Citation Nr: 0029398	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  93-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In September 1995 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In November 1995, the veteran initially raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  Later, he submitted VA Form 
21-8940.  Although the RO has attempted to further develop 
the issue, it has not rendered a decision in the first 
instance.  Therefore, the issue is referred to the RO for 
appropriate action and initial adjudication.


REMAND

This case was remanded to the RO in September 1995, for the 
purpose of obtaining a VA psychiatric examination.  In a 
Statement in Support of Claim dated June 28, 1999, the 
veteran indicated that his address had changed, and provided 
the RO with that address.  However, in a Report of Contact 
from the veteran's accredited representative dated July 15, 
1999, it was indicated that the veteran was residing in 
Brooklyn, N.Y.  The notice of the VA psychiatric examination 
was sent to the veteran at the Sidney, N.Y. address.  There 
is no date on the notice indicating exactly when this notice 
was sent to the veteran.  Correspondence sent to the veteran 
since that time suggests that he remains at the Brooklyn, 
N.Y. address.

Because it is unclear whether the veteran was properly 
notified of the scheduled VA psychiatric examination, he 
should be offered another opportunity to appear for an 
examination.  In addition, the evidence implies that the 
veteran has probably been in regular treatment with the VA 
since August 1999.  Treatment records would be helpful in 
adjudicating this claim.  

Under the circumstances, the case is remanded for the 
following:

1.  The RO is to ascertain the veteran's 
correct address.  

2.  Once the veteran's address is 
verified, the RO is to contact him and 
obtain the names and addresses of all 
medical care providers, VA, state, or 
private who treated the veteran for PTSD 
since June 1998.  After securing the 
necessary releases, the RO should obtain 
these records for incorporation with the 
claims folder.

3.  The RO should also inquire of the 
veteran if he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If the answer is in the 
affirmative, the RO should obtain from 
SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
severity of the PTSD.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination. All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The examiner should report on 
the current symptomatology associated 
with the veteran's PTSD.   The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to PTSD.  A multi-axial assessment should 
be conducted, and a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  

3.  When the development requested above 
has been completed, the RO should 
adjudicate the issue of an increased 
rating for PTSD as an appeal from the 
initial grant of service connection, and 
consider whether "staged ratings" are 
applicable based upon the facts found 
during the time period in question.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO is to consider the claim 
under diagnostic criteria in effect prior 
to and after November 7, 1996.  Where the 
law or regulation changes after a claim 
has been filed, but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  If the full potential benefits 
are not granted to the veteran, the RO 
should furnish him and his representative 
with a supplemental statement of the case 
and they should be given the opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



